Citation Nr: 0639396	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  99-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

2.  Evaluation of schizophrenia, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran had honorable active duty service from August 
1977 to January 1982.  He also had active service from 
September 1982 to August 1983, from which period of service 
he was discharged under other than honorable conditions. 

This matter of an increased rating for lumbosacral strain 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of the initial evaluation for schizophrenia is 
addressed in the remand section of this decision and is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is not 
manifested by muscle spasm on extreme forward bending or 
moderate limitation of motion of the lumbar spine.

2.  The veteran's thoracolumbar spine flexion is not limited 
to 60 degrees; the combined range of motion of his 
thoracolumbar spine is not 120 degrees or less; there is no 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; and there is no thoracolumbar 
spine ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.71a, 
Diagnostic Codes 5295 (2002), 5237 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appealed the RO's April 1998 rating decision 
denying a rating higher than 10 percent for lumbosacral 
strain under Diagnostic Code 5295.  During the course of the 
claim, there have been amendments to the rating schedule.  
The effective date for pertinent new rating criteria for the 
spine is September 26, 2003.  See 68 Fed. Reg. 51456 (Aug. 
27, 2003).  The Board will first consider whether a higher 
rating may be supported under the old rating criteria, and 
then whether a higher rating may be supported under the new 
rating criteria.  

Rating prior to September 26, 2003.

Prior to September 26, 2003, the veteran's back disability 
was assigned a 10 percent evaluation under Diagnostic Code 
5295 (2002), which is for lumbosacral strain.

For a 20 percent rating to be assigned under Diagnostic Code 
5295, there must be lumbosacral strain with muscle spasm on 
extreme forward bending, and unilateral loss of lateral spine 
motion, in a standing position.  This is not shown.  Muscle 
spasm shown between March 1998 and February 2000 has been 
dissociated from the veteran's service-connected lumbosacral 
strain in a June 2006 opinion in which the physician 
indicates that the muscle spasm was probably not related to 
the service-connected lumbosacral strain, and that it 
probably was related to the motor vehicle accident treated in 
March 1998.  In light of this, muscle spasm during this 
period will be considered to be separate and will not be 
attributed to service-connected lumbosacral strain.  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); 
38 C.F.R. § 4.14 (2006) (when it is not possible to separate 
the effects of service-connected and non-service-connected 
conditions, 38 C.F.R. § 3.102 dictates that such signs and 
symptoms be attributed to the service-connected condition).  
Muscle spasm after this period has not been shown.  There was 
none present on VA examinations in July 2000 and April 2005.

The Board has also considered old Diagnostic Code 5292, which 
provides a 20 percent rating for moderate limitation of 
motion of the lumbar spine.  The reported range of motion of 
the spine does not support assignment of a higher rating 
under this diagnostic code.  The veteran's flexion was to 100 
degrees on VA examination in August 1998, with pain in the 
arc from 80 to 100 degrees.  He had extension to 25 degrees 
with painful motion from 10 to 25 degrees.  He had right and 
left lateral bending to 45 degrees, with pain from 35 to 45 
degrees on the right and from 15 through 45 degrees on the 
left.  Right and left lateral rotation were each to 45 
degrees with pain then.  The veteran had 70 degrees of active 
flexion privately in November 1999.

The veteran had 95 degrees of flexion on VA examination in 
July 2000.  He also had 30 degrees of extension and 35 
degrees of right and left lateral bending.  Then on VA 
examination in March 2005, the veteran had flexion to 88 
degrees with pain noted at 50, and extension to 30 degrees 
with pain noted at 18.  There was 20 degrees of lumbar 
lateral flexion, with pain noted at the end of that motion 
bilaterally.

Rating from September 26, 2003

The RO has also found that a rating higher than 10 percent is 
not warranted under new Diagnostic Code 5237, which is 
designated lumbar or cervical strain and rated under the new 
general rating formula for rating diseases and injuries of 
the spine.  

To warrant a higher rating under that formula, the evidence 
would have to show thoracolumbar spine flexion limited to 60 
degrees; or that the combined range of motion of the 
thoracolumbar spine is 120 degrees or less; or that there is 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; or that there is 
thoracolumbar spine ankylosis.

The ranges of motion of the spine, reported above, show that 
the veteran does not have forward flexion of the 
thoracolumbar spine limited to 60 degrees or less.  
Furthermore, adding together the reported ranges of motion 
does not result in a combined range of motion of his 
thoracolumbar spine of 120 degrees or less.  Additionally, 
the only muscle spasm which has been shown is not associated 
with his service-connected disability, and an abnormal gait, 
or an abnormal spinal contour such as scoliosis, reversed 
lordosis, abnormal kyphosis, or thoracolumbar spine ankylosis 
is not claimed or shown.  He had an unremarkable gait pattern 
on VA examination in 1998 and did not have an antalgic gait 
on VA examination in 2005.  On VA examination in 2000, X-rays 
of the lumbar spine revealed normal vertebral alignment and 
the radiologist noted that there were no abnormalities.  

Both under the old and the new rating criteria, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist the 
veteran in this case.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Using these 
regulations, a higher rating could be assigned under the old 
rating schedule if there were moderate limitation of motion 
due to such things as pain, weakness, incoordination.  
Similarly, a higher rating could be assigned under the new 
general formula for rating diseases and injuries of the spine 
if functional impairment equivalent to any of the 
requirements for a higher rating are met.  The examination 
reports, however, show that the veteran retains a very 
significant degree of functional ability.  He moved about the 
examination room with an unremarkable gait pattern on VA 
examination in 1998; he was able to stand erect, to heel and 
toe walk, and to squat and arise again; and he had 5/5 
strength in his lower extremities.  There were the same or 
similar indications of very significant remaining functional 
ability found on VA examinations in 2000 and 2005.  

The Board has reviewed the rating schedule and its amendments 
and finds that no other diagnostic codes are appropriate.  
Spondylolisthesis which was first diagnosed in March 1998 has 
been dissociated from the veteran's service-connected 
lumbosacral strain in 2006 VA examination reports.  
Intervertebral disc syndrome has not been diagnosed, and no 
neurological impairment has been diagnosed.  The veteran 
indicated in October 2004 that he has a disc problem and that 
a doctor has told him that he could have a diskectomy, but no 
medical evidence indicates this and the veteran is not 
competent to indicate it.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

Concerning consideration of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2006), an unusual disability picture, 
marked interference with employment, and frequent periods of 
hospitalization due to the service-connected disability are 
not alleged or shown during the rating period.  Accordingly, 
the Board finds that the record does not contain a basis to 
warrant referral under 38 C.F.R. § 3.321(b)(1) to the 
Director of VA's Compensation and Pension Service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in July 2003 and June 2004 letters.  
The Board acknowledges that these letters were sent to the 
veteran after the April 1998 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the June 2005 and July 2006 
supplemental statements of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in July 2006 and was given 
an opportunity to submit evidence to the RO after this.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While this 
was after the initial adjudication, it cured any notice and 
assistance deficiencies concerning effective date and/or 
degree of disability because the veteran was given an 
opportunity to submit evidence after receiving this notice.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records, VA examination reports, and lay statements.  VA made 
reasonable attempts to obtain all relevant evidence and has 
satisfied its assistance duties.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to an increased rating for lumbosacral strain is 
denied.


REMAND

The veteran has appealed the RO's June 2005 initial 
assignment of a 50 percent rating for schizophrenia.  In 
December 2005, the Board remanded this issue for the issuance 
of a statement of the case (SOC) pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Huntington, West 
Virginia, RO issued a SOC on May 30, 2006.  In October 2006, 
the Board received a VA Form 9, concerning this issue, which 
had been received by that RO on June 29, 2006.  Thus, the 
appeal as to this issue has been completed.  See 38 C.F.R. 
§§ 20.200, 20.300, 20.302(b). 

It appears that there are other VA treatment records that are 
not contained in the claims folder.  The last time VA 
outpatient treatment records were obtained was in 2001.  The 
veteran was to continue to receive ongoing treatment on VA 
domiciliary discharge in March 2001.  A statement from the 
veteran in March 2003 indicates that he had been receiving 
ongoing treatment at the Pensacola VA outpatient clinic since 
1996 and was asking VA to obtain the records.  Furthermore, 
the March 2005 VA psychiatric examination report puts VA on 
notice that there may be additional relevant VA medical 
records available, as it indicates that the veteran's 
outpatient treatment folder was reviewed and reports that he 
is currently being followed by a substance abuse counselor at 
the Pensacola VA outpatient clinic.  One of VA's duties is to 
obtain all of its own relevant treatment records.  
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:  

1.  Obtain the veteran's records of 
psychiatric treatment from the 
Pensacola, Florida VA Mental Health 
Clinic from March 2001 to the present.  

2.  Thereafter, consider the veteran's 
pending claim in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


